ORDER
PER CURIAM.
Appellant, Roland Alfred (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis convicting him of four counts of robbery in the first degree, section 569.020 RSMo 2000,1 one count of armed criminal action, section 571.015, and one count of attempted robbery, section 564.011, after a jury trial. Defendant was sentenced as a prior and persistent offender to a term of seven years imprisonment on the attempted robbery conviction and terms of thirty years imprisonment on each of the five other convictions. All terms were to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.